United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2471
                        ___________________________

Kelly Rottinghaus, Administratrix of the Estate of Darryl Vance Parker, Deceased

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Michael Neal, Individually and in His Official Capacity as an Arkansas Game and
                         Fish Law Enforcement Officer

                             lllllllllllllllllllll Defendant

 Ryan Hollowell, Individually and in His Official Capacity as an Arkansas Game
                      and Fish Law Enforcement Officer

                       lllllllllllllllllllll Defendant - Appellee

Jason Martin, Individually and in His Official Capacity as an Arkansas State Trooper

                             lllllllllllllllllllll Defendant
                                     ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                             Submitted: March 12, 2015
                               Filed: March 13, 2015
                                   [Unpublished]
                                   ____________
Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Kelly Rottinghaus appeals from the order of the District Court1 granting
summary judgment to the defendants in her 42 U.S.C. § 1983 action, which she filed
as the administratrix of the estate of Darryl Vance Parker. After careful de novo
review, see Loch v. City of Litchfield, 689 F.3d 961, 965 (8th Cir. 2012) (standard of
review), we conclude that summary judgment was properly granted, see Partlow v.
Stadler, 774 F.3d 497, 502–03 (8th Cir. 2014); Gladden v. Richbourg, 759 F.3d 960,
969 (8th Cir. 2014). Accordingly, we affirm the decision of the District Court.
                       ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-